                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

JASON R. JORDAN,                           )
          Plaintiff,                       )
                                           )      MEMORANDUM OPINION
v.                                         )       Case No. 7:16cv00468
                                           )
T. LARGE,                                  )
             Defendant.                    )


      Jason R. Jordan, a Virginia inmate, filed this action pro se pursuant to 42
U.S.C. § 1983, alleging claims against the defendant, Sergeant T. Large, for
violation of his Eighth and First Amendment rights while incarcerated at Red
Onion State Prison, (“Red Onion”). In his Complaint, Jordan alleged that Large
broke his radio and headphones during a search of his cell on July 15, 2016, and,
later that same day, kicked Jordan in the groin area in retaliation for filing a
grievance and lawsuit challenging Red Onion’s Step-Down Program. Jordan also
alleged that Large’s kick to his groin area was a use of excessive force against him.

      These claims were tried to a jury on February 26, 2019, by which time,
Jordan was represented by counsel. The next day, February 27, 2019, the jury
found in Jordan’s favor on his retaliation claim and awarded him damages of
$25,000; the jury deadlocked and could not reach a verdict on Jordan’s excessive
force claim. Defense counsel sought, and were granted, an extension of time to file
post-trial motions. The matter is now before the court on the defendant’s Motion
For New Trial, (Docket Item No. 85) (“Motion”). In addition to opposing the
Motion, Jordan has moved to voluntarily dismiss his excessive force claim, should
the court deny the Motion to grant a new trial on his retaliation claim and enter
judgment on the jury’s verdict. (Docket Item No. 94).

                                     I. Facts

      At trial, Jordan testified that he was housed in the D6 Pod at Red Onion on
July 15, 2016, when he was placed in a shower stall while officers searched his
cell. Jordan said that defendant Large approached him in the shower and told him
that his radio and headphones were broken. Jordan said that he told Large, “That’s
impossible, because I just bought my radio and my headphones two weeks ago.”
Jordan said that Large told him that Stacy Day instructed Large to break Jordan’s
radio because Jordan had filed a grievance and lawsuits. Jordan testified that he
then got into an argument with Large, resulting in him being charged with a
disciplinary offense for threatening bodily harm. On cross-examination, Jordan
admitted that he threatened Large by stating something like, “Remember me back
in C building? … I go hard.” Jordan admitted that he accepted responsibility for
making this threat by accepting a penalty offer made on the charge.

      Jordan said, as a result of being charged, he was then escorted by Large and
two other correctional officers from the D6 pod out into the D Building yard to a
cell in the D3 Pod. Jordan testified that the two correctional officers escorted him
with their hands on his arms and shoulders, while Large walked behind them.
Jordan said the officers escorted him to a remote area of the yard “away from all
the surveillance cameras” when Large “aggressively kicked me in my groin” from
behind. Jordan said that he groaned and leaned over because he could not
straighten up. His testified that Large told him “You better straighten up; or not,
I’m going to slam your black ass on the pavement.” Despite intense pain, Jordan
said that he straightened up and walked into the D3 Building.

                                        -2-
      Jordan said that Large denied his requests to see a nurse for his injuries and
to receive an emergency grievance form. Jordan said when Nurse Shannon Woods
came around for pill call that afternoon, he told her that Large had assaulted him.
Jordan said that Woods asked him to pull down his pants so she could briefly
examine him. She then told him to fill out a request form to schedule a sick call
with Medical. Jordan said he completed the request form and gave it to Woods.
Jordan said that he also told a male nurse the next day about Large assaulting him.

      An Offender Request form, dated July 18, 2016, was entered into evidence
as Plaintiff’s Exhibit No. 2. (Docket Item No. 67-1.) This form stated, “On 7-16-16
RN Collier came to D3 to provide Tylenol for my pain where I was kick[ed] below
the waist by Sgt. T. Large.” Despite admitting that he completed this form, Jordan
denied that Nurse Collier provided him with any Tylenol or treatment for his
injuries. On the form, Jordan requested an x-ray of his genital area because he was
passing blood in his urine and was in pain. The form is stamped stating it was
received by the Medical Department on July 19, 2016, and S. Mullins responded
on July 19, 2016, that Jordan was “Scheduled For Sick Call.”

      Jordan said that he was examined by Nurse S. Mullins on July 20, 2016.
Jordan said that he told Mullins how he was injured on July 15, and he requested
an x-ray. Jordan said that he was seen by a doctor for his injury on July 28, 2016.
Jordan said that his testicles remained so swollen and painful that he could not sit
down, lie down on the bed, sleep or take a shower.

      Jordan testified that he filed an Informal Complaint regarding Large kicking
him on the date it occurred, July 15, 2016, but the Informal Complaint introduced
into evidence as Plaintiff’s Exhibit No. 4 was dated July 22, 2016. (Docket Item
No. 67-3.) Jordan said that he also filed the Regular Grievance introduced into

                                         -3-
evidence as Plaintiff’s Exhibit No. 5. (Docket Item No. 67-4.) On both the
Informal Complaint and Regular Grievance, Jordan wrote nothing about Large
breaking his radio and headphones, but, instead, stated that Large said he was
“confiscating” his radio and headphones.

      Defendant Large testified that he worked as a correctional sergeant at Red
Onion on July 15, 2016, supervising correctional officers doing a “shakedown,” a
quarterly search of offender cells for weapons or contraband. Large testified that
when Jordan’s cell was searched that day, a radio was found that was confiscated.
Large stated that Jordan became upset and began yelling from the shower stall, so
he walked down to talk with Jordan. Large said that, after he told Jordan that his
radio was being removed to be inspected by Property, Jordan said, “You bitches
don’t remember me from C building. I go hard and you’re about to get some.”
Large said he perceived the statement as a threat, and he charged Jordan with
making a threat. Based on the charge, Large said, Jordan was moved to prehearing
detention in segregation in the D3 Pod.

      Large said that Jordan was restrained in handcuffs and leg irons as he was
walked by two officers from the D6 Pod to the D3 Pod. Large said that each officer
escorting Jordan had one hand on Jordan’s shoulder and the other on Jordan’s
elbow. Large said that he walked behind Jordan and the other two officers, and he
had no physical contact with Jordan. Large specifically denied kicking Jordan.

      After the close of evidence the jury was instructed, in part:


             In this case, plaintiff has two claims under Section 1983. The
      plaintiff’s first claim is an excessive force claim. …
             …


                                          -4-
       The plaintiff’s second claim is a retaliation claim. The plaintiff
claims that while he was engaged in protected conduct, the defendant
took an adverse action against him that was capable of deterring a
person of ordinary firmness from continuing to engage in that
conduct, and the defendant’s adverse action was motivated by the
plaintiff’s protected conduct.
       …[T]he plaintiff has alleged the defendant, Mr. Large, used
excessive force against him, in violation of the Eighth Amendment.
To prevail on an excessive force claim against a defendant under
Section 1983, the plaintiff must prove each of the following elements
by a preponderance of the evidence:
       First, that the defendant acted under color of state law; second,
that while acting under color of state law, the defendant used force
against the plaintiff, maliciously and sadistically, for the very purpose
of causing the plaintiff harm; and third, that the nature of the force
applied was more than trivial.
       If you find that the plaintiff has failed to prove any of these
elements by a preponderance of the evidence, you must find in favor
of the defendant. If you find that the plaintiff has proven each – each
of the two remaining elements – remember, the first element, the fact
that the defendant acted under color of state law; that’s not at dispute
in this case. And if you find that the plaintiff has proved each of the
two remaining elements by a preponderance of the evidence against
the defendant, then you must find in favor of the plaintiff.
       To prevail on a claim of retaliation against a defendant under
Section 1983, the plaintiff must prove each of the following elements
by a preponderance of the evidence: First, that the plaintiff was
engaged in protected conduct; second, that while acting under color of
state law, the defendant took an adverse action against the plaintiff
that was capable of deterring a person of ordinary firmness from
continuing to engage in that conduct; and third, that adverse action
was motivated by the plaintiff’s protected conduct.
       …
       For the second element, plaintiff claims that defendant broke
his headphones and radio and kicked him in the testicles for filing the
grievance and/or lawsuit, in an attempt to punish plaintiff for filing a
grievance or lawsuit, or to chill or silence plaintiff from filing future
grievances or lawsuits.
       …


                                   -5-
             The second element of the plaintiff’s excessive force claim is to
      be evaluated by a subjective analysis of Defendant Large and his state
      of mind. Only the unnecessary and wanton infliction of pain rises to
      the level of an Eighth Amendment violation. Accordingly, to prove
      that the defendant subjected him to cruel and unusual punishment, the
      plaintiff must establish that the defendant acted with a sufficiently
      culpable state of mind. This requires proof that the defendant acted
      maliciously and sadistically for the very purpose of causing the
      plaintiff harm.
             To act maliciously means to intentionally do a wrongful act
      without just cause or excuse, with an intent to inflict injury, or under
      circumstances that show an evil intent.
             Sadistically means engaging in extreme or excessive cruelty or
      delighting in cruelty.
             When deciding whether the plaintiff has proven that the
      defendant used force maliciously and sadistically for the purpose of
      causing harm, rather than in a good faith effort to maintain or restore
      discipline, you should consider such factors as: the need for
      application of force; the relationship between the need and the amount
      of force that was used; the extent of the injury inflicted; the threat of
      safety of staff and inmates, as reasonably perceived by the responsible
      officials on the basis of facts known to them; and any efforts made to
      temper the severity of a forceful response.
             The third element of the plaintiff’s Section 1983 claim concerns
      the level or nature of force used. This element is to be evaluated by an
      objective analysis of the force applied. Not every use of force is
      sufficiently serious to violate an inmate’s Eighth Amendment rights to
      be free from cruel and unusual punishment.
             The plaintiff must prove that the nature and amount of force
      used by the defendant was more than trivial. In deciding whether the
      plaintiff’s [sic] use of force was more than trivial, you should consider
      all of the facts and circumstances, including the nature and extent of
      any injuries.

(Docket Item No. 77 at 246-51.)

      The parties raised no objections to the instructions as given. The court sent
the case to the jury to deliberate at 4:54 p.m. At 5:35 p.m., the court reconvened,

                                         -6-
outside the presence of the jury, to take up a note from the jury, which stated: “We
will not be able to come to a unanimous decision.” The court brought the jury into
the courtroom and gave the jury an Allen charge. The case was recommitted to the
jury at 5:42 p.m. Neither party objected to the Allen charge as given.

      At 6:37 p.m., the court reconvened, again outside the presence of the jury, to
take up a second note from the jury, which stated: “There are a few strong opinions
about the case that the jurors will not waiver on that are based on testimony. I don’t
think anything can be said to move this forward.” After consulting with counsel,
the court, again, brought the jury into the courtroom and gave the jury a modified
Allen charge, in addition to repeating several earlier instructions regarding the
jury’s weighing of the evidence and witness credibility. After a juror raised a child
care issue with the court, the court released the jury for the evening at 7:03 p.m., to
return the next morning to continue to deliberate.

      After deliberating for approximately 50 minutes the next morning, the jury
asked to review the video evidence submitted as Plaintiff’s Exhibit No. 1.
Arrangements were made for the jury to review the video evidence in the jury
room. At 11:42 a.m., the court reconvened, outside the presence of the jury, to
take up another note from the jury, which stated that the jury had reached a verdict
as to one claim, but would like further direction on the issue of damages. Without
objection, the court brought the jury into the courtroom and repeated several earlier
instructions on damages. The case was recommitted to the jury at 11:52 a.m.

      At 12:25 p.m., the court reconvened after being notified that the jury had
reached a verdict as to one of the plaintiff’s claims, but it was deadlocked as to the
other. The jury was brought into the courtroom, and its verdict was published. The
jury failed to reach a verdict on Jordan’s excessive force claim, but found in his

                                          -7-
favor on the retaliation claim and awarded Jordan $25,000 in compensatory
damages. The jury was then dismissed by the court.

                                     II. Analysis

      Defense counsel argue that the jury’s verdict on Jordan’s retaliation claim
should be set aside because it is not supported by the evidence presented at trial
and because it is inconsistent with the jury’s failure to reach a verdict on Jordan’s
excessive force claim. Defense counsel also argue that the jury’s award of damages
should be set aside as excessive. Based on the parties’ arguments and the trial
record, including, in particular, the finding instruction given by the court as to
Jordan’s retaliation claim, I find that the jury’s verdict on this claim is inconsistent
with its failure to reach a verdict on Jordan’s excessive force claim. For the reasons
stated below, I will set the verdict on this claim aside and order a new trial as to
both of Jordan’s claims.

      A jury’s verdict may be set aside and a new trial ordered when the verdict
rendered is against the clear weight of the evidence or is irreconcilably
inconsistent. See Jones v. Southpeak Interactive Corp. of De., 777 F.3d 658, 674-
75 (4th Cir. 2015) (quoting TransDulles Ctr., Inc., v. USX Corp., 976 F.2d 219, 227
(4th Cir. 1992)). Whether to set aside a jury verdict and grant a new trial is within
the discretion of the district court. See Atlas Food Sys. & Servs., Inc. v. Crane Nat’l
Vendors, Inc., 99 F.3d 587, 599 (4th Cir. 1996). Nonetheless, a court must
determine whether “‘a jury verdict can be sustained, on any reasonable theory,’”
Atlas Food Sys. & Servs., Inc., 99 F.3d at 599 (quoting Richardson v. Suzuki Motor
Co., 868 F.2d 1226, 1246 (Fed. Cir. 1989)), and “harmonize seemingly
inconsistent verdicts if there is any reasonable way to do so.” Atlas Food Sys. &


                                          -8-
Servs., Inc., 99 F.3d at 599 (citing Gallick v. Baltimore & Ohio R.R. Co., 372 U.S.
108, 119 (1963)).

         Here, there was sufficient evidence presented at trial to support the jury’s
verdict in Jordan’s favor on his retaliation claim. Jordan testified that Large told
him that he broke Jordan’s headphones and radio because Jordan had filed a
grievance and lawsuit. Jordan also testified that, later that same day, Large kicked
him in the groin area as he was being escorted to another cell. This evidence of
Large’s actions, combined with Large’s earlier statement, is sufficient to sustain
the jury’s finding that Large was motivated by Jordan’s protected conduct in filing
a grievance and lawsuit and took an adverse action against Jordan that was capable
of deterring a person of ordinary firmness from continuing to engage in that
protected conduct. For this reason, I will deny the Motion, insofar as it asks me to
set aside the jury’s verdict as not being supported by the evidence presented at
trial.

         I do, however, find that, based on the instructions given, the jury’s verdict on
Jordan’s retaliation claim is irreconcilably inconsistent with its failure to reach a
verdict on his excessive force claim. As stated above, the jury was instructed that,
for Jordan to prevail on his retaliation claim, he must have proved by the
preponderance of the evidence:


               … First, that the plaintiff was engaged in protected conduct;
         second, that while acting under color of state law, the defendant took
         an adverse action against the plaintiff that was capable of deterring a
         person of ordinary firmness from continuing to engage in that
         conduct; and third, that adverse action was motivated by the plaintiff’s
         protected conduct.
               …


                                            -9-
            For the second element, plaintiff claims that defendant broke
      his headphones and radio and kicked him in the testicles for filing the
      grievance and/or lawsuit, in an attempt to punish plaintiff for filing a
      grievance or lawsuit, or to chill or silence plaintiff from filing future
      grievances or lawsuits.

Thus, the instructions required the jury to find that Large took adverse action
against Jordon by, both, breaking his headphones and radio and kicking him.
Jordan could have chosen to pursue his retaliation claim based, in the alternative,
on either adverse action, by simply requesting that the word “or” be substituted for
the word “and” in the above instruction. He did not do so, most likely because the
Prison Litigation Reform Act, (“PLRA”), does not allow a prisoner to recover
damages for mental or emotional injury absent a finding of physical injury. See 42
U.S.C.A. § 1997e(e) (West 2012 & 2019 Supp.). Without a finding of physical
injury, Jordan could have recovered only nominal damages for violation of his
First Amendment rights. See Jones v. Price, 696 F. Supp. 2d 618, 624 (N.D. W.Va.
2010) (PLRA § 1997e(e) does not prevent an inmate from seeking nominal
damages for constitutional violation, even if he suffered no physical injury).
Therefore, the jury was required to find that Large kicked Jordan, causing physical
injury, in order to find in Jordan’s favor and award compensatory damages on his
retaliation claim.

      That finding is irreconcilably inconsistent, however, with the jury failing to
reach a verdict on Jordan’s excessive force claim. Jordan’s excessive force claim
was based on the same alleged conduct by Large – that he kicked Jordan in his
testicles for no reason, other than to retaliate against Jordan for filing a grievance
and lawsuit. As stated above, the jury was instructed that, for Jordan to prevail on
his excessive force claim, he must have proved by the preponderance of the
evidence:

                                         -10-
            First, that the defendant acted under color of state law; second,
      that while acting under color of state law, the defendant used force
      against the plaintiff, maliciously and sadistically, for the very purpose
      of causing the plaintiff harm; and third, that the nature of the force
      applied was more than trivial.

The jury further was instructed:

             The second element of the plaintiff’s excessive force claim is to
      be evaluated by a subjective analysis of Defendant Large and his state
      of mind. … [T]o prove that the defendant subjected him to cruel and
      unusual punishment, the plaintiff must establish that the defendant
      acted with a sufficiently culpable state of mind. This requires proof
      that the defendant acted maliciously and sadistically for the very
      purpose of causing the plaintiff harm.
             To act maliciously means to intentionally do a wrongful act
      without just cause or excuse, with an intent to inflict injury, or under
      circumstances that show an evil intent.
             Sadistically means engaging in extreme or excessive cruelty or
      delighting in cruelty.
             When deciding whether the plaintiff has proven that the
      defendant used force maliciously and sadistically for the purpose of
      causing harm, rather than in a good faith effort to maintain or restore
      discipline, you should consider such factors as: the need for
      application of force; the relationship between the need and the amount
      of force that was used; the extent of the injury inflicted; the threat of
      safety of staff and inmates, as reasonably perceived by the responsible
      officials on the basis of facts known to them; and any efforts made to
      temper the severity of a forceful response.

There was no evidence presented to the jury establishing any reason for the use of
any force against Jordan on July 15, 2016. In fact, Large denied that he kicked or
used any force against Jordan. Jordan testified that he did nothing to justify the use
of any force against him. Nonetheless, as stated above, the jury, based on the
instructions given on the retaliation claim, found that Large kicked Jordan. Also,

                                         -11-
based on the evidence before the court, this use of force would have been
excessive, in that it would have been an intentional act done for no other reason
than to inflict injury. Furthermore, the fact that the jury returned an award of
$25,000 in compensatory damages on Jordan’s retaliation claim supports the
conclusion that the jury found more than a trivial use of force by Large against
Jordan.

      Despite this evidence, the jury failed to reach a verdict on Jordan’s excessive
force claim – a decision that simply cannot be reconciled with the jury’s decision
and award on Jordan’s retaliation claim. The court may not cure these inconsistent
findings by issuing judgment as a matter of law in Jordan’s favor on the excessive
force claim. See Talkington v. Atria Reclamelucifers Fabrieken BV, 152 F.3d 254,
261 (4th Cir. 1998) (citing Atlas Food Sys. & Servs., Inc., 99 F.3d at 598) (the
proper remedy for an inconsistent jury verdict is a new trial, not judgment as a
matter of law). Therefore, the court will grant the Motion, set aside the jury’s
verdict on Jordan’s retaliation claim and order a new trial be held.

      An appropriate order will be entered.


      ENTERED:            This 22nd day of August, 2019.



                                       /s/   Pamela Meade Sargent
                                         UNITED STATES MAGISTRATE JUDGE




                                         -12-
